Appeal from an order of filiation of the Family Court, Westchester County, dated February 8, 1971. Order reversed, on the law and the facts, without costs, and new trial ordered. In our opinion the filiation order was not supported by clear and convincing evidence. The order was based solely upon the uncorroborated testimony of petitioner, a woman inclined toward loose morality and whose veracity was in question. There was testimony, however, from petitioner’s classmate and co-worker that petitioner told that witness that her fiance (a person other than appellant) was the father of the child in question. At the trial neither medical testimony nor hospital records were presented to show the date of the birth of the child or the term of the pregnancy. Upon review of the entire record in this case we feel the evidence presented falls- short of that quality and certainty required in a matter of this nature (see Matter of Gray v. Rose, 30 A D 2d 138; People v. Ruggiero, 275 App. Div. 726). Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.